PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/777,132
Filing Date: 15 Sep 2015
Appellant(s): HEWLETT-PACKARD DEVELOPMENT COMPANY, L.P.



__________________
Mr. Abu A. Reaz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 25, 2022 appealing from the Office action mailed March 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/16/2021 from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Grounds of Rejection
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheets et al. (EP 1,396,790 A2) in view of Vick et al. (US 2009/0089537).

(3) Response to Argument
A. The Gap between the Cited References and Claimed Subject Matter is so Great as to Render the Claims Nonobvious to One Reasonably Skilled in the Art as evidenced by the following points:

Responsive to the rejection of claims 1, 8, and 12:
1) Sheets does not disclose a portion of a memory device of a computing system being allocated for an external memory device.
Regarding point 1, the Appellant argues that Sheets discloses referencing two distinct nodes wherein the processor of one node accesses the memory of another node. However, accessing memory of another node does not involve allocation of a portion of memory of the one node to the another node. The previously cited Paragraph [0053] of Sheets notes that each node of a plurality of nodes includes a processor and local memory and that the method as disclosed therein involves accessing shared memory across the plurality of nodes. It is additionally disclosed by Sheets in Paragraph [0025] that “[p]hysical pages are allocated on a per-node basis”. Furthermore, it is provided in Paragraph [0068] “mapping to a set of physical nodes that need not be physically contiguous provides for more flexibility in allocating nodes to an application while maintaining compatibility with structure and software that require that nodes be contiguous”. As previously presented in the Office action dated 03/16/2022, distributed applications may access shared memory which has been allocated to the application through the use of the Remote Translation Table (RTT) provided. In this case, the use of the RTT allows for the application to access physical memory locations through translation from a virtual address and that the locations are allocated for use by the application and not merely accessed in a shared manner as argued by the Appellant. Therefore, the Examiner respectfully disagrees with the Appellant.

2) Sheets does not disclose memory address translation between a local device and an external device.
Regarding point 2, the Appellant argues that address translation is performed locally at each node and therefore the virtual addresses which may be translated to local physical addresses cannot be considered as “external” in these cases. In this manner, the translation of a virtual address to a physical address is not the same as translating an external memory address to a local memory address. It is disclosed in Paragraph [0008] of Sheets that the method includes “determining if the virtual node corresponds to the local node. If the virtual node corresponds to the local node, then the method includes translating the virtual memory address into a local physical memory address on the local node. If, instead, the virtual node corresponds to a remote node, then the method includes sending the virtual memory address to the remote node, and translating the virtual memory address into a physical memory address on the remote node.” In this manner, as the virtual memory address is sent to a node for translation to a local physical memory address, the virtual memory address may be interpreted as an external memory address as presented in view of context of the broadest reasonable interpretation of the claim language. Thus, while the virtual memory address is not explicitly identified as an “external memory address”, the virtual memory address as used in Sheets may function as an external memory address when it is sent to a node and therefore meets the requirements of the claim language. Therefore, the Examiner respectfully disagrees with the Appellant.

3) A processor in Vick detects the physical address of a local memory device.
Regarding point 3, the Appellant argues that the address translation performed by Vick results in access to the physical memory address identified by the corresponding virtual memory address and therefore the process in Vick must at least be able to detect the physical memory in order to access it. It is then presented that Vick teaches away from the claimed limitation precluding the processor from detecting the portion of physical memory allocated for the external memory device. While Vick discloses performing translation by a process of the local node, it is presented in previously cited Paragraph [0024] in the Office action dated 03/16/2021 of Vick that the provided abstraction allows for the processor to not know if the physical memory is located locally or remotely. Furthermore, additionally cited Paragraph [0041] that local address translation unit 306 may not be able to distinguish between physical memory located locally or remotely. So, while Vick does access the physical memory address after translation is performed, there is sufficient context provided that the processor may not exactly discern where the physical memory is located and subsequently the process would not be able to detect if local memory has been allocated to what may be interpreted as an external device. Therefore, the Examiner respectfully disagrees with the Appellant.

Responsive to the rejection of claims 3, 17, and 18:
4) Vick does not disclose using Table 312, what may be interpreted as a configuration table, for determining if requested data resides in the local memory device or the external memory device.
Regarding point 4, the Appellant argues that Table 312 of Vick is used to map virtual addresses to the Global System Address Space and that the Table 312 cannot be used to identify if a target address is located in the local node address space. The Examiner notes that the rejection in Office action dated 03/16/2021 does improperly identify that the Table 312 is used to distinguish between local and remote physical addresses. However, it is properly identified that the Virtual Address Space 202 maps into Global System Address Space 204 and Local Node Physical Address Space 216 as noted in Figure 2A and corresponding cited disclosure Paragraph [0028]. Additionally, it is disclosed by Vick in Paragraph [0043] “[i]n order to perform the translation (306), the local address translation unit may have a mapping mechanism (not shown) in accordance with one or more embodiments of the invention. The mapping mechanism may be any type of storage mechanism that specifies a physical address for each process virtual address. For example, the mapping mechanism may be a page table and/or a translation lookaside buffer.” In this manner, Vick is found to render obvious the use of a table, in this case it may be a page table, to determine the corresponding mapping of virtual addresses to physical addresses.  Therefore, the Examiner respectfully disagrees with the Appellant.

Responsive to the rejection of claims 4 and 15:
5) Vick does not disclose that the requested data of claim 4 is in “the local memory address space and a separate memory address in the external memory address space.”
Regarding point 5, the Appellant argues that Vick does not disclose distributing data among local and remote addresses. The Examiner contends that the Appellant’s argument regarding the scope of the limitation is not consistent with the broadest reasonable interpretation of the claim language. It is not explicit in the claim language nor was it made of record that the interpretation of the limitation was to be limited such that the data is distributed between a local memory address and external memory address. The claim, as interpreted by the Examiner, requires requested data to have a memory address in the local memory address space and a separate memory address in the external memory address space which is presented as the virtual address and physical address respectively as disclosed by Vick. The virtual address prior to translation is considered as a local address and the physical address after translation which points to a remote physical address space is considered as an external address. Therefore, the Examiner respectfully disagrees with the Appellant.

Responsive to the rejection of claims 5, 6, 10, 11, and 14:
6) Vick does not disclose the configuration table as claimed in claim 5 as Table 312 of Vick does not include the Local Node Physical Address Space 216.
Regarding point 6, the Appellant argues that the Table 312 does not disclose both a list of memory addresses from the external memory address space and a list of memory addresses from the local memory address space. Similarly indicated in addressing Point 4, the Examiner notes the improper citation of Table 312 as disclosing both local and external addresses. However, consistent with Point 4, the proper citation of Figure 2A and 3 and corresponding disclosure of Vick describing the figures does support that a page table and/or translation lookaside buffer may be used to translate from a virtual address to a physical address. In this case, with respect to Figure 2A, the mapping of elements 202 to either element 204 or element 216 which are either external or local memory addresses respectively. Therefore, the Examiner respectfully disagrees with the Appellant.

Responsive to the rejection of claim 7:
7) Sheets does not disclose that the range of discrete addresses are in the virtual address space as it is previously presented in the rejection of claim 1 that the virtual addresses as disclosed by Sheets are interpreted as external addresses.
Regarding point 7, the Appellant argues that the claimed “external memory address space comprises a range of discrete memory addresses” must be shown to be virtual addresses as it is previously alleged by the Examiner on Pages 3-4 of the Office action dated 03/16/2021 that a virtual address is an external address; however, the rejection of claim 7 notes that the physical addresses are discrete addresses. The Examiner contends that Applicant’s argued scope of the claimed limitation is not consistent with the broadest reasonable interpretation of the claim as well as not previously presented such that interpretation of the claim should be limited as such. As the claim reads “the external memory address space comprises a range of discrete memory addresses”, it is found to be disclosed by Vick that the virtual addresses which, after steps of translation, map to a physical address space meet the requirements of the claim as it is not otherwise explicitly required. Therefore, the Examiner respectfully disagrees with the Appellant.

Responsive to the rejection of claims 9 and 13:
8) Sheets does not disclose a requestor by which data is requested based on a virtual address.
Regarding point 8, the Appellant argues that the cited application is not specified to request data in a local memory device. The cited Paragraph [0039] in the Office action dated 03/16/2021 notes that Global Space Address Identifiers (GASIDs) are associated with applications or processors for unique identification. Furthermore, Paragraph [0017] of Sheets refers to the inclusion of identifying information which is “sent with the memory request to the destination physical node.” In this manner, the system performs address translations in response to memory requests and it is not found otherwise that the applications present in Sheets do not request data. Therefore, the Examiner respectfully disagrees with the Appellant.

Responsive to the rejection of claim 16:
9) Vick does not disclose allocating a portion of a local memory device for data storage for the external memory device by assigning a range of local memory addresses to a range of external memory addresses in a configuration table.
Regarding point 9, the Appellant argues that the cited Table 312 does not include the Local Node Physical Address Space 216 and therefore cannot allocate a portion of the local memory device for an external memory device. Similarly indicated in addressing Point 4, the Examiner notes the improper citation of Table 312 as disclosing both local and external addresses. However, consistent with Point 4, the proper citation of Figure 2A and 3 and corresponding disclosure of Vick describing the figures does support that a page table and/or translation lookaside buffer may be used to translate from a virtual address to a physical address. Furthermore, as depicted in Figure 2A, the address space 202 maps to both local physical address space as well as remote physical address space thereby constituting allocation of a local memory device for use by what may be considered as an external memory device with respect to another node. Therefore, the Examiner respectfully disagrees with the Appellant.

B. The Proposed Modification or Combination of the Prior Art would Change the Principle of Operation of the Prior Art Invention Being Modified as evidenced by the following points:

10) The abstraction of Vick would prevent a node of Sheets to send a request to a remote node.
Regarding point 10, the Appellant argues that in order for Sheets to send a request to a remote node, Sheets would need to be able to determine whether a virtual address is mapped to a local address or a remote address and therefore the abstraction provided by Vick would interfere with the operation of the combined system for determining whether to transmit a virtual address to a remote node for translation. In the Office action dated 03/16/2021, the rejection of claim 1 wherein it is asserted by the Examiner that the abstraction provided by Vick thereby prevents the processor from knowing if a target physical memory is allocated locally or remotely. However, this does not prevent the system from determining if the virtual address maps to a location considered to be located external to the local node. This is evidently presented in Figure 2A of Vick wherein clearly the element 202 maps into elements 204 and 216 separately thereby providing indication whether the request address is located locally or remotely. Therefore, the disclosure of Vick combining with the disclosure of Sheets would not interfere with the principle operation as argued. The abstraction provided by Vick allows for the system to not be concerned with the actual allocation of memory and more simply address the Global Address Space while maintaining the general understanding that the address is either directed to a local space or remote space. Therefore, the Examiner respectfully disagrees with the Appellant.

11) The Sheets system cannot perform address translation based on GSAS 204 of Vick.
Regarding point 11, the Appellant argues the GSAS 204 is not associated with a particular node of Vick and therefore the combined system cannot determine which node should perform the address translation as disclosed by Sheets. In the Office action dated 03/16/2021, previously cited Paragraph [0028] discloses that two forms of address translation are supported. One form is remote translation which, as pointed to by the Appellant, a physical node number is determined by simple translation of the virtual address and the remaining translation is perform by the remote node. However, the other form of translation, source translation, may be performed wherein the virtual address is fully translated on the local node to a physical address on an arbitrary node, which therefore may be remote. In this manner, it is rendered obvious to one of ordinary skill in the art that there is no explicit requirement by either Sheets or Vick for the translation to be specifically performed at one node and that the combination does not conflict in operation. Therefore, the Examiner respectfully disagrees with the Appellant.






For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDER J YOON/Examiner, Art Unit 2135                                                                                                                                                                                                        
Conferees:

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135                                                                                                                                                                                                 
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.